Citation Nr: 1102709	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis, residuals of left knee injury.

2.  Entitlement to service connection for psychiatric disability 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sheila M. G. Mitchell, Agent


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to October 
1972, from January 1991 to April 1991, from July 1991 to January 
1992 and from October 1992 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R.       § 3.159 (2010).

The Veteran's most recent VA examination to determine the current 
degree of severity of his left knee disability was performed on a 
fee basis in August 2008.  The Veteran alleges that the report of 
this examination is not adequate for rating purposes because the 
examiner did not fully report all of the findings such as his 
inability to perform certain tests due to falling over and an 
inability to stand on the left leg due to left knee problems.  He 
alleges instability warranting a separate rating.  The Veteran's 
representative also alleges in October 2010 that the 
manifestations of the disability have become more severe.  As the 
examination must be contemporaneous and must address all 
pertinent disability factors, such as whether the knee is 
unstable, whether the knee locks, and whether there is additional 
functional impairment on repeated use or during flare ups, and in 
light of the recent contentions, a new examination should be 
conducted.

As to the claim for service connection for PTSD, the Veteran 
alleges that VA has failed to fully develop his claim.  He 
contends that he has PTSD due to several stressors in service.  
Despite diagnosis of PTSD and some attempts at verification, his 
stressors have remained unverified.  Specifically, the Veteran 
detailed his stressors in documents dated in September 2004 and 
January 2005.  One of his stressors includes extreme hazing 
during basic training or boot camp.  Despite the fact that he 
alleges hazing and that he envisioned killing his platoon mates 
and instructors, the record does also indicate that he reenlisted 
during service.  Another repeated stressor is the death of two of 
his comrades in combat during a time that he was reassigned to a 
noncombat detail in Hawaii which involved security for planes 
returning with killed in action comrades.  He has identified the 
individuals.  He alleges their deaths have haunted him and 
created survivor's guilt.  He also alleges that the 'grave duty' 
was a stressor contributing to his PTSD.  

The Board finds that additional development is necessary prior to 
an appellate decision on this claim.  First, the RO or the 
Appeals Management Center (AMC) should take steps to ensure that 
this case is developed consistent with the development criteria 
for a personal assault claim.  To this end, the Board notes that 
if a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes. VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

The development should include review by a mental health 
professional to determine whether the record shows that it is at 
least as likely as not, based on behavior documented in the 
claims folder, that the Veteran did endure the stressor described 
as hazing during service.  

As to the alleged stressor of his comrades' death while he was 
reassigned to the security detail for the returning dead 
soldiers, the Board notes an April 2008 RO determination that the 
deceased individuals identified did not serve with the Veteran at 
the time of their deaths.  However, the Veteran has not alleged 
that he was serving with them at the time of their deaths.  There 
is no assessment of whether they ever served with the Veteran.  
This should be determined.  It should also be determined whether 
he worked in such a 'grave duty' as described.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of 
Appeals for Veterans Claims (Court) found that an appellant's 
claim for service connection for PTSD should have been construed 
more broadly by VA as a claim for service connection for any 
mental disability.  The Court noted that the claimant was not 
competent to diagnose a particular psychiatric disability, such 
as PTSD, but that he was competent to describe his mental 
symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Court also noted that the evidence submitted in 
support of the claim showed that the appellant had been diagnosed 
with psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability "that 
may reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim."  Id. at 5.  

In light of this decision, the Board has recharacterized the 
Veteran's claim as entitlement to service connection for 
psychiatric disability claimed as PTSD.  In addition, the Board 
has determined that the Veteran should be afforded a VA 
examination to determine the nature and etiology of all currently 
present acquired psychiatric disorders.

Accordingly, this case is REMANDED to the RO or the 
AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
residuals of left knee injury including 
osteoarthritis during the period of this 
claim.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination in order to ascertain the current 
severity of the residuals of left knee injury 
including osteoarthritis.  The claims files 
or a copy of the material therein must be 
made available to the examiner and reviewed 
by the examiner.  Any indicated studies 
should be performed.

The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.

3.  Provide the Veteran and his 
representative with the notice required in 38 
C.F.R. § 3.304(f)(3), consistent with a claim 
for PTSD based on in-service abuse or 
assault, and an appropriate opportunity to 
respond.

4.  Attempt to verify the alleged stressors.  
To the extent possible, verify whether the 
Veteran's alleged fallen comrades ever served 
with him.  Also, verify whether the Veteran 
was on grave duty as described.

5.  A VA psychiatrist or psychologist should 
review the claims folder and determine based 
on the Veteran's behavior whether the Veteran 
was at least as likely as not a victim of 
personal assault during training as alleged.  

6.  The RO should then make a determination 
as to whether it is at least as likely as not 
that any alleged stressors occurred.  

7.  The Veteran should be afforded a VA 
psychiatric examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims folder 
must be made available to and reviewed by the 
examiner.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present acquired psychiatric 
disorder as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to active service.  If 
PTSD is diagnosed, the examiner should 
identify all elements supporting the 
diagnosis, to include any in-service 
stressor(s).

The rationale for all opinions expressed must 
also be provided.

8.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

9.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to respond 
before the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


